                   Case 20-10343-LSS        Doc 2661       Filed 04/22/21      Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



    In re:
                                                            Chapter 11
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC                                       Case No. 20-10343 (LSS)

                          Debtors.1                         (Jointly Administered)

                                                            Re: Docket No. 2610


                                      CERTIFICATE OF SERVICE

             I, Michael J. Merchant, hereby certify that on April 15, 2021, I caused a copy of the

following document to be served upon the parties on the attached service lists in the manner

indicated:


            Objection of The Church of Jesus Christ of Latter-Day Saints, a Utah Corporation Sole,
             to Motion of the Future Claimants’ Representative, the Official Committee of Tort
             Claimants, and the Coalition of Abused Scouts for Justice for Entry of an Order,
             Pursuant to 11 U.S.C. §§ 105(a) and 502(c), (I) Authorizing an Estimation of Current
             and Future Abuse Claims and (II) Establishing Procedures and Schedule for Estimation
             Proceedings [Docket No. 2610]




                                                    /s/ Michael J. Merchant
                                                   Michael J. Merchant (No. 3854)




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


RLF1 25122473v.1
           Case 20-10343-LSS          Doc 2661   Filed 04/22/21   Page 2 of 3




                SERVICE LIST – VIA CM/ECF & COURTESY EMAIL


Robert S. Brady                              James I. Stang
Edwin J. Harron                              John A. Morris
Sharon M. Zieg                               James E. O’Neill
YOUNG CONAWAY STARGATT                       PACHULSKI STANG ZIEHL & JONES LLP
& TAYLOR, LLP                                919 North Market Street, 17th Floor
Rodney Square                                P.O. Box 8705
1000 North King Street                       Wilmington, DE 19899-8705
Wilmington, DE 19801                         jstang@pszjlaw.com
rbrady@ycst.com                              jmorris@pszjlaw.com
eharron@ycst.com                             joneill@pszjlaw.com
szieg@ycst.com



Rachel B. Mersky                             David J. Molton
1201 North Orange Street, Suite 400          BROWN RUDNICK LLP
Wilmington, DE 19801                         Seven Times Square
rmersky@monlaw.com                           New York, NY 10036
                                             dmolton@brownrudnick.com
            Case 20-10343-LSS         Doc 2661   Filed 04/22/21   Page 3 of 3




          SERVICE LIST – VIA FIRST CLASS MAIL & COURTESY EMAIL


Office of the United States Trustee for the   Iain A. W. Nasatir
District of Delaware                          John W. Lucas
Attn: David L. Buchbinder                     PACHULSKI STANG ZIEHL & JONES LLP
       Hannah Mufson McCollum                 919 North Market Street, 17th Floor
J. Caleb Boggs Federal Building               P.O. Box 8705
844 North King Street, Suite 2207             Wilmington, DE 19899-8705
Lockbox #35                                   inasatir@pszjlaw.com
Wilmington, DE 19801                          jlucas@pszjlaw.com
david.l.buchbinder@usdoj.gov
hannah.mccollum@usdoj.gov


Eric R. Goodman                               Sunni P. Beville
BROWN RUDNICK LLP                             Tristan G. Axelrod
Seven Times Square                            BROWN RUDNICK LLP
New York, NY 10036                            One Financial Center
egoodman@brownrudnick.com                     Boston, MA 02111
                                              sbeville@brownrudnick.com
                                              taxelrod@brownrudnick.com


Lawrence S. Robbins
Ariel N. Lavinbuk
William J. Trunk
Joshua S. Bolian
ROBBINS, RUSSELL, ENGLERT,
ORSECK, UNTEREINER & SAUBER LLP
2000 K Street NW, 4th Floor
Washington, DC 20006
lrobbins@robbinsrussell.com
alavinbuk@robbinsrussell.com
wtrunk@robbinsrussell.com
jbolian@robbinsrussell.com
